Citation Nr: 0004220	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  95-15 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1995 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO) which denied service connection for 
hearing loss of the left ear.  The Board remanded the case 
for additional development in March 1997 and again in March 
1999.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  Hearing loss of the left ear was noted upon examination 
for entrance into service in October 1966.

2.  The veteran has not presented any competent evidence that 
his pre-existing hearing loss increased in severity during 
service.  


CONCLUSION OF LAW

The claim for service connection for hearing loss of the left 
ear is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for service connection for hearing loss of the left 
ear.  He asserts that he was exposed to noise during service, 
including rifle training in which the use of earplugs was 
discouraged, driving trucks, and being near tanks and 
artillery batteries when they were firing their weapons.  He 
states that he was not given a hearing test upon separation 
from service, and that the separation medical record which 
indicates otherwise is false.  The Board notes that the 
veteran has established service connection for tinnitus, 
rated as 10 percent disabling, and hearing loss of the right 
ear, rated as noncompensably disabling.

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  A preexisting disease 
or injury will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability during 
service is due to the natural progress of the disease.  See 
38 U.S.C.A. § 1153 (West 1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and after service.  See 38 C.F.R. 
§ 3.306(b) (1999).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The report of a medical examination conducted in October 1966 
upon entrance into service shows that audiological evaluation 
revealed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
0 (10)
-
25 (50)
LEFT
75 (90)
70 (80)
70 (80)
-
80 (85)

(The figures in parentheses are based on (International 
Standards Organization) ISO Standards to facilitate data 
comparison.  Prior to November 1967, audiometric results were 
reported in (American Standards Association) ASA Standards in 
service medical records.)  The diagnosis was hearing loss 
left ear.  In spite of this impairment, the veteran was found 
to be qualified for enlistment although he was given a "2" 
profile for hearing.  

The report of a medical examination conducted in October 1969 
for the purpose of the veteran's separation from service 
shows that on audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0

45
LEFT
55
60
65

80

The diagnosis was hearing loss - left ear.  The veteran was 
found to be qualified for separation from service.  

The earliest post-service medical record pertaining to 
hearing loss is a private medical record dated in April 1991.  
The record demonstrates that the veteran has hearing loss of 
the left ear, but does not contain any opinion regarding the 
cause of that hearing loss.

The report of an audio examination conducted by the VA in 
December 1994 shows that the veteran reported a history of 
having hearing loss for many years.  He had no history of 
middle ear disease.  He did have a history of noise exposure 
and possible head trauma.  He used a hearing aid for his 
right ear.  

On the audiological evaluation, pure tone thresholds, in 
decibels, including the highest levels tested at which there 
were no responses (NR), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
70
55
LEFT
110
NR@110
NR@110
NR@110
NR@110

The average in the right ear was 37 decibels.  The average in 
the left ear was no response at 110 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 0 percent in the left ear.  The 
examiner concluded that the veteran had moderate to severe 
sensorineural hearing loss above 2000 Hz in the right ear and 
a profound loss in the left ear.  The examiner did not 
comment regarding whether the loss was related to service. 

The report of an audio examination conducted by the VA in May 
1997 includes an opinion that the hearing loss was not 
related to military service.  However, that examiner did not 
have access to all of the veteran's service medical records.  
Accordingly, the Board remanded the case for another opinion.

The report of an audio examination conducted by the VA in 
October 1999 contains the following information:

I closely reviewed the veteran's C-file.  
The induction and separation audiograms 
were found and compared.  They indicated 
that, in the left ear, there was no 
change in the hearing from entry into the 
military in 1966 to his separation in 
1969.  Both tests show a moderately 
severe to a severe hearing loss in the 
left ear.  The military noise exposure 
did cause additional hearing loss in the 
right ear, and he is service-connected 
for it.

In other words, while there was 
demonstrated insult to the right ear, 
there was none to the left.  Apparently 
the existing severity of the hearing loss 
to the left ear provided a kind of 
protection against further worsening of 
the hearing due to any noise exposure he 
incurred during his service.  

In summary, I do not believe the hearing 
loss in [the veteran's] left ear is 
service-connected.

After reviewing the evidence which is of record, the Board 
notes that hearing loss of the left ear was noted upon 
examination for entrance into service in October 1966, and 
that the hearing loss examination upon separation from 
service showed a slight improvement in the hearing in the 
left ear.  Even if the Board accepts the veteran's contention 
that he did not have a hearing loss examination upon 
separation from service, the fact remains that there is no 
competent evidence to indicate worsening of the hearing in 
that ear during service.  The only medical opinion which is 
of record contradicts the veteran's claim.  Although the 
veteran has expressed his own opinion that his hearing loss 
in the left ear was caused by exposure to noise during 
service, the United States Court of Appeals for Veterans 
Claims (Court) has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, the Board concludes 
that the claim for service connection for hearing loss of the 
left ear is not well grounded.


ORDER

Service connection for hearing loss of the left ear is 
denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

 

